Citation Nr: 1218590	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's diabetes mellitus for the period prior to January 7, 2003.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's diabetes mellitus for the period on and after January 7, 2003.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to February 21, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1965 to August 1966.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Indianapolis, Indiana, Regional Office (RO) which established service connection for diabetes mellitus; assigned a 20 percent evaluation for that disability; and effectuated the award as of August 5, 2001.  In August 2003, the RO increased the evaluation for the Veteran's diabetes mellitus from 20 to 40 percent and effectuated the award as of August 11, 2003.  In September 2004, the RO increased the evaluation for the Veteran's diabetes mellitus from 20 to 40 percent for the period from January 7, 2003, to August 10, 2003.  In June 2005, the RO, in pertinent part, granted a TDIU and effectuated the award as of February 21, 2004.  In May 2008, the Board denied an effective date prior to August 5, 2001, for the award of service connection for diabetes mellitus and remanded the issue of the Veteran's entitlement to an increased evaluation for his diabetes mellitus to the RO for additional action.  In October 2010, the Board remanded the Veteran's claims to the RO for additional action.  

In June 2005, the RO granted a TDIU and effectuated the award as of February 21, 2004.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added the issue of the Veteran's entitlement to a TDIU for the period prior to February 21, 2004, to the enumerated issues on appeal.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In March 2012, the accredited representative submitted an informal application to reopen the Veteran's claims of entitlement to service connection for both a chronic sleep disorder and polyuria.  Those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In March 2012, the Veteran submitted an undated Social Security Administration (SSA) information request which indicates that he had submitted a claim for SSA disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after December 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected diabetes mellitus and diabetic disabilities after December 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2011.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

